Case 1:18-cv-00209-LEW Document 33 Filed 09/06/19 Page 1 of 1          PageID #: 313


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE




KIRSTIE TRAHAN,                          )
                                         )
             Plaintiff,                  )
v.                                       )   1:18-cv-00209-LEW
                                         )
WAYFAIR MAINE LLC,                       )
                                         )
             Defendant.                  )


                                 JUDGMENT


      In accordance with Order on Defendant’s Motion for Summary Judgment

entered by U.S. District Judge Lance E. Walker on September 6, 2019;

      JUDGMENT is hereby entered for defendant, Wayfair Maine LLC and against

the plaintiff, Kirstie Trahan.



                                                     CHRISTA K. BERRY, CLERK



                                                     /s/Julie W. Rodrigue
                                                     Deputy Clerk

Dated this 6th day of September, 2019.
